



Exhibit 10.10

GREEN DOT CORPORATION
2010 EQUITY INCENTIVE PLAN
(as amended)
NOTICE OF PERFORMANCE- BASED RESTRICTED STOCK UNIT AWARD
GRANT NUMBER: 2093


Unless otherwise defined herein, the terms defined in the Green Dot Corporation
(the “Company”) 2010 Equity Incentive Plan, as amended (the “Plan”) shall have
the same meanings in this Notice of Restricted Stock Unit Award (the “Notice”).
Name:
Konstantinos Sgoutas

Address:
c/o Green Dot Corporation, 3465 E. Foothill Blvd., Pasadena, CA 91107

You (“Participant”) have been granted an award of Restricted Stock Units
(“PRSUs”) under the Plan subject to the terms and conditions of the Plan, this
Notice and the attached Award Agreement (Restricted Stock Units) (hereinafter
“PRSU Agreement”).
Number of PRSUs:
100,000                

Date of Grant:
March 31, 2015            

Vesting Commencement Date:
N/A                    

Expiration Date:
The date on which settlement of all PRSUs granted hereunder occurs, with earlier
expiration upon the Termination Date

Vesting Schedule:
Subject to the limitations set forth in this Notice, the Plan and the PRSU
Agreement, the PRSUs will vest in accordance with the schedule set forth on
Exhibit A.

You understand that your employment or consulting relationship or service with
the Company is for an unspecified duration, can be terminated at any time (i.e.,
is “at-will”), and that nothing in this Notice, the PRSU Agreement or the Plan
changes the at-will nature of that relationship. You acknowledge that the
vesting of the PRSUs pursuant to this Notice is earned only by continuing
service as an Employee, Director or Consultant of the Company. You also
understand that this Notice is subject to the terms and conditions of both the
PRSU Agreement and the Plan, both of which are incorporated herein by reference.
Participant has read both the PRSU Agreement and the Plan.
PARTICIPANT
GREEN DOT CORPORATION

Signature:
/s/ Konstantinos Sgoutas        By:/s/ Steven W. Streit    

Print Name:
Konstantinos Sgoutas        Its: Steven W. Streit, CEO    



GREEN DOT CORPORATION
AWARD AGREEMENT (RESTRICTED STOCK UNITS) TO THE
2010 EQUITY INCENTIVE PLAN


Unless otherwise defined herein, the terms defined in the Green Dot Corporation
(the “Company”) 2010 Equity Incentive Plan (the “Plan”) shall have the same
defined meanings in this Award Agreement (Restricted Stock Units) (the
“Agreement”).
You have been granted Restricted Stock Units (“PRSUs”) subject to the terms,
restrictions and conditions of the Plan, the Notice of Restricted Stock Unit
Award (the “Notice”) and this Agreement.
1.Settlement. Settlement of PRSUs shall be made within 30 days following the
applicable date of vesting under the vesting schedule set forth in the Notice.
Settlement of PRSUs shall be in Shares.
2.    No Stockholder Rights. Unless and until such time as Shares are issued in
settlement of vested PRSUs, Participant shall have no ownership of the Shares
allocated to the PRSUs and shall have no right dividends or to vote such Shares.
3.    Dividend Equivalents. Dividends, if any (whether in cash or Shares), shall
not be credited to Participant.
4.    No Transfer. The PRSUs and any interest therein shall not be sold,
assigned, transferred, pledged, hypothecated, or otherwise disposed of.
5.    Termination. If Participant’s service Terminates for any reason, all
unvested PRSUs shall be forfeited to the Company forthwith, and all rights of
Participant to such PRSUs shall immediately terminate. In case of any dispute as
to whether Termination has occurred, the Committee shall have sole discretion to
determine whether such Termination has occurred and the effective date of such
Termination.
6.    U.S. Tax Consequences. Participant acknowledges that there will be tax
consequences upon settlement of the PRSUs or disposition of the Shares, if any,
received in connection therewith, and Participant should consult a tax adviser
regarding Participant’s tax obligations prior to such settlement or disposition.
Upon vesting of the PRSU, Participant will include in income the fair market
value of the Shares subject to the PRSU. The included amount will be treated as
ordinary income by Participant and will be subject to withholding by the Company
when required by applicable law. Upon disposition of the Shares, any subsequent
increase or decrease in value will be treated as short-term or long-term capital
gain or loss, depending on whether the Shares are held for more than one year
from the date of settlement. Further, an PRSU may be considered a deferral of
compensation that may be subject to Section 409A of the Code. Section 409A of
the Code imposes special rules to the timing of making and effecting certain
amendments of this PRSU with respect to distribution of any deferred
compensation. You should consult your personal tax advisor for more information
on the actual and potential tax consequences of this PRSU.
7.    Acknowledgement. The Company and Participant agree that the PRSUs are
granted under and governed by the Notice, this Agreement and the provisions of
the Plan. Participant: (i) acknowledges receipt of a copy of the Plan and the
Plan prospectus, (ii) represents that Participant has carefully read and is
familiar with their provisions, and (iii) hereby accepts the PRSUs subject to
all of the terms and conditions set forth herein and those set forth in the Plan
and the Notice.
8.    Entire Agreement; Enforcement of Rights. This Agreement, the Plan and the
Notice constitute the entire agreement and understanding of the parties relating
to the subject matter herein and supersede all prior discussions between them.
Any prior agreements, commitments or negotiations concerning the purchase of the
Shares hereunder are superseded. No modification of or amendment to this
Agreement, nor any waiver of any rights under this Agreement, shall be effective
unless in writing and signed by the parties to this Agreement. The failure by
either party to enforce any rights under this Agreement shall not be construed
as a waiver of any rights of such party.
9.    Compliance with Laws and Regulations. The issuance of Shares will be
subject to and conditioned upon compliance by the Company and Participant with
all applicable state and federal laws and regulations and with all applicable
requirements of any stock exchange or automated quotation system on which the
Company’s Common Stock may be listed or quoted at the time of such issuance or
transfer.
10.    Governing Law; Severability. If one or more provisions of this Agreement
are held to be unenforceable under applicable law, the parties agree to
renegotiate such provision in good faith. In the event that the parties cannot
reach a mutually agreeable and enforceable replacement for such provision, then
(i) such provision shall be excluded from this Agreement, (ii) the balance of
this Agreement shall be interpreted as if such provision were so excluded and
(iii) the balance of this Agreement shall be enforceable in accordance with its
terms. This Agreement and all acts and transactions pursuant hereto and the
rights and obligations of the parties hereto shall be governed, construed and
interpreted in accordance with the laws of the State of California, without
giving effect to principles of conflicts of law.
11.    No Rights as Employee, Director or Consultant. Nothing in this Agreement
shall affect in any manner whatsoever the right or power of the Company, or a
Parent or Subsidiary of the Company, to terminate Participant’s service, for any
reason, with or without cause.
By your signature and the signature of the Company’s representative on the
Notice, Participant and the Company agree that this PRSU is granted under and
governed by the terms and conditions of the Plan, the Notice and this Agreement.
Participant has reviewed the Plan, the Notice and this Agreement in their
entirety, has had an opportunity to obtain the advice of counsel prior to
executing this Agreement, and fully understands all provisions of the Plan, the
Notice and this Agreement. Participant hereby agrees to accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions relating to the Plan, the Notice and this Agreement. Participant
further agrees to notify the Company upon any change in Participant’s residence
address.


Exhibit A
Vesting Schedule
Performance-Based Restricted Stock Unit (“PRSU”) Grant
Konstantinos Sgoutas PRSU Grant, dated March 31, 2015




Terms not otherwise defined in this Exhibit A shall have the meaning ascribed to
them in the Plan or the form of agreement underlying each PRSU grant, as
applicable.


The performance period for the PRSU commences January 1, 2015 and ends on
December 31, 2017. The Shares subject to the PRSU shall vest in three equal
installments based upon achievement of organic revenue milestones set forth in
the vesting schedule below. Determination of whether such revenue milestones
have been satisfied will be made by the Company’s Compensation Committee (with
such determination to be made not later than March 31 of the year following the
applicable year t which the milestone relates). One third (1/3) of the Shares
subject to the PRSU shall vest in the event that year over year Organic Revenue
(as defined below) as measured against the prior year’s Revenue (as defined
below) has increased by not less than ten percent (10%). In the event the ten
percent threshold revenue growth is not met, then, that portion of the PRSU
shall not vest and the Shares subject to that installment shall be forfeited.
For example, if Revenue for fiscal year 2015 was $750 million, then Organic
Revenue for fiscal year 2016 is required to be not less than $825 million for
the second third of the shares subject to the PRSU to vest. No PRSUs shall
become earned unless you are employed by the Company on the last day of the
applicable Performance Period, in each case subject to the Company’s Corporate
Transaction Policy (which may then be in effect). Notwithstanding the foregoing,
in the event of a Corporate Transaction and equity awards are assumed or
replaced, then, the PRSU, upon consummation of such transaction, shall convert
to a time-based vesting schedule with any then unvested and nonforfeited PRSUs
vesting on each December 31 2015, 2016 and 2017 (subject to your continued
employment (but in each case subject to the Company’s Corporate Transaction
Policy (which may then be in effect)).


“Revenue” means Non-GAAP total operating revenue for the applicable fiscal year
as disclosed by the Company in its fourth quarter earnings release.


“Organic Revenue” means Non-GAAP total operating revenue for the fiscal year in
question less any revenues associated with acquisitions in that particular
fiscal year. For the avoidance of doubt, “acquisitions” shall not include
general business development (e.g., entering a new distribution channel or
entering into an agreement with a new private label partner).







